HASELTON, J.,
dissenting.
This case is materially indistinguishable from Barrett Business Services v. Hames, 130 Or App 190, 881 P2d 816, rev den 320 Or 492 (1994). In particular, claimant’s exercise program was “reasonable and necessary medical treatment” for his compensable low back condition. Accordingly, I dissent.
In Hames, the claimant dislocated his shoulder at work. Because of that injury, the claimant’s shoulder was, necessarily, replaced in its joint and immobilized. That, in turn, caused the claimant to develop a condition commonly called “frozen shoulder.” To treat that condition, the surgeon prescribed “extremely aggressive” physical therapy to improve the range of shoulder motion. That treatment was reasonable and necessary. During the course of the physical treatment, which involved rigorous manipulation of the *631claimant’s shoulder and arm, his right ulnar nerve was injured. We concluded that the ulnar injury was a compensable consequential condition under ORS 656.005(7)(a):
“[W]here necessary and reasonable treatment of a compensable injury is the major contributing cause of a new injury, a distinction between the compensable injury and its treatment is artificial. In such instances, the compensable injury itself is properly deemed the ‘major contributing cause of the consequential condition.’ ORS 656.005(7)(a)(A).” Id. at 196-97.
In so holding, we emphasized that: (1) There was no dispute as to the compensability of the original shoulder injury; (2) the compensable injury was the sole reason that the claimant engaged in physical therapy; (3) the aggressive physical therapy was “reasonable and necessary treatment” of that compensable injury; and (4) the physical therapy was the major contributing cause of the ulnar nerve condition. Id. at 194-95. Thus, the ulnar nerve injury “flowed directly and inexorably from the shoulder injury.” Id. at 195. Compare Roseburg Forest Products v. Zimbelman, 136 Or App 75, 900 P2d 1089 (1995) (discussing Hames: where the decedent claimant’s estate sought compensation for heart attack and contended that depression precipitated by the underlying compensable condition had caused the heart attack, estate must demonstrate that (1) original compensable condition was major contributing cause of the depression and (2) the depression was the major contributing cause of the heart attack).
The circumstances here parallel those in Hames in three material — and ultimately conclusive — respects. First, the reason that claimant’s doctor, Macha, instructed him to perform strengthening exercises, including crunches, was to address symptoms associated with the compensable low back condition and, specifically, to forestall stiffness and pain. Claimant testified that he was advised by his doctor and his physical therapist to perform “crunches,” among other exercises, regularly. Claimant also indicated that Macha directly participated with the therapist in instructing him how to correctly perform each exercise, including crunches. Thus, the original compensable condition was the sole reason that claimant performed the exercises.
*632Second, as in Hames, it is undisputed that the exercises, including the crunches, were reasonable and necessary treatment for the underlying compensable condition. In particular, Macha indicated that the exercises he prescribed for claimant are commonly prescribed for persons with low back injuries because they strengthen the back and help prevent future injuries. Macha told claimant that it was important to perform those exercises regularly and permanently to avoid recurrent pain.
Finally, as in Hames, 130 Or App at 192 n 1, there is no suggestion in the record that the manner in which claimant performed the crunches was unreasonable or inappropriate. There is no evidence that claimant deviated, much less materially deviated, from Macha’s specific instructions on the method of performing the exercises.
Conversely, the considerations that employer argues — and the majority invokes — to distinguish this case from Hames are unpersuasive. It is true, as the majority notes, that the exercises here were palliative, not “curative.” However, that is a distinction without a difference. The majority does not explain why, or how, that is germane to the issue of whether the treatment was reasonable and necessary. As noted, the purpose of the “crunches” was to address, and forstall, stiffness and pain associated with the low back condition. At the risk of stating the obvious, not all medical treatment is curative, because not all injuries, conditions, and diseases are curable. For some conditions, the best, and sometimes the only, medical treatment is palliative treatment.
Nor is it material that claimant’s doctor did not actually oversee and personally supervise claimant’s daily exercise routine. By hypothetical, but principled, extension, employer’s argument in that regard would mean that, if a physician prescribed medication to address a compensable condition and the claimant suffered injurious side effects as a result of taking the medication, the consequential injuries would be compensable if the claimant took the medication in the physician’s presence, but not if the claimant did so at home. To the extent that employer’s concern is that there may be a greater potential for a claimant to perform exercises *633improperly when not under a physician’s direct personal supervision, that concern is addressed by determining whether a claimant did, in fact, perform the exercises in the prescribed fashion. As noted, there is no suggestion in this record that claimant deviated from Macha’s directions.
Finally, the indefinite duration of claimant’s exercise program does not mean that that treatment was not reasonable and necessary. If a claimant’s medical condition is chronic, and the physician prescribes a reasonable and necessary course of medical treatment, an injury that “directly and inexorably” flows from that treatment, even after the claim has closed, should be compensable, just as any other consequential condition would be. See Hames, 130 Or App at 195. Duration of treatment does not mean remoteness of causation.
Hames controls. Claimant’s exercise program was a reasonable and necessary treatment for his compensable low back strain. Because the Board never reached and addressed whether claimant’s performance of the crunches was, in fact, the major contributing cause of claimant’s cervical spine injury, ORS 656.005(7)(a)(A), this case should be remanded to the Board to consider that issue.